                                                                                             E-FILED
                                                           Wednesday, 05 February, 2020 10:10:52 AM
                                                                        Clerk, U.S. District Court, ILCD

                             UNITED STATES OF AMERICA
                            CENTRAL DISTRICT OF ILLINOIS
                                 URBANA DIVISION

 UNITED STATES OF AMERICA,

               Plaintiff,
                                                        No. 19-20024-MMM-EIL
        v.

 DENNIS WEST,

               Defendant.

      Defendant’s Memorandum of Law in Support of Sentencing Commentary

   Defendant Dennis West, through his attorney Assistant Federal Public Defender

Johanes Maliza, hereby submits his this Memorandum of Law in Support of his

Commentary on Sentencing:

   I. A Sentence of 180 Months Is Appropriate in this Case

       180 months of incarceration for Mr. West is sufficient, but no greater than

necessary to meet the sentencing aims of 18 U.S.C. § 3553(a).

       A 180-month sentence is appropriate for several reasons. First, Mr. West’s

history and characteristics suggest that he is capable of rehabilitation, and that his

overall character is that of a contributing member of society. Second, the advisory

guidelines from U.S.S.G. § 2G2.1, as applied to Mr. West’s case, are more harsh than

necessary to meet the sentencing goals of § 3553(a)(2)(A-D). The guidelines are entitled

to less deference than normal, because the Sentencing Commission did not create them

using its traditional empirical, experience-based approach. Last, Mr. West’s primary




                                             1
punishment in this case will extend far beyond the period of incarceration, so imposing

more than 180 months would not serve the sentencing factors in § 3553(a).

              Mr. West’s History and Characteristics

       Mr. West accepts responsibility for his offenses, and does not dispute the severity

of his conduct. He has made poor decisions, and engaged in inappropriate

relationships with teenagers. A 180-month sentence sufficiently punishes those poor

decisions and inappropriate relationships. A guidelines sentence – between 27 and 34

years – is greater than necessary to serve the sentencing goals of 18 U.S.C. §

3553(a)(2)(A-D). His history and characteristics demonstrate that he can be a

worthwhile individual, and that he can be rehabilitated. Sending him to prison for

most of the rest of his life is not necessary.

        As the character letters attest, Mr. West has been a contributing member of

society. He has helped out neighbors in need, contributed to his family, and generally

acted in a way that one would expect from a small town resident. In many ways, he is

an asset to his community. He is certainly an asset to his elderly father, whom Mr. West

supports with homecare needs.

       These letters describe a person with many redeeming qualities. That term –

redeeming – is important. It recognizes that a person is not definitively the sum of their

worst conduct. When Mr. West leaves prison, he will seek to redeem himself in the

eyes of his neighbors and community, and there is every reason to expect that he will

succeed. The letters demonstrate that he knows how to be a good person, and he will

strive to live up to the standard that those nearest him expect.


                                                 2
       Redemption for Mr. West has already begun. He feels remorse for his actions,

and deep reflection has helped him realize how his actions affected the victims in this

case. Even after realizing that the mandatory minimum would (almost certainly) not be

affected by his cooperation, Mr. West agreed to speak with investigators when told that

his proffer would be used to help a victim begin her recovery. He wants to make

amends, and be a better person.

       A 180 month sentence recognizes the capacity for redemption, while sufficiently

sanctioning his conduct.

              Family and Work History

       There is more to Mr. West than the letters, though. Though his family members

are supportive now, family has not always been a source of positivity. As a child, Mr.

West’s step mother and other caregivers were abusive towards him and his siblings. It

created a very negative environment, from which some of Mr. West’s siblings have also

been involved in the criminal justice system. Despite the insecurity of his childhood

home, Mr. West never turned to drug use or alcohol as so many do.

       Not only that, he has been able to succeed professionally. He was a truck driver

for many years, making a good living, and working consistently. Reflecting his work

ethic, Mr. West will ask the Court to recommend that he serve his time in FMC

Lexington or FCI Marianna. He has chosen these locations because he feels they offer

the best opportunity for work programs, including UNICOR.

       The will and ability to maintain a stable profession is an important ingredient in

success after release from incarceration. Indeed, it is one of the reasons that


                                             3
employment is included as a term of supervised release so often. By demonstrating that

he can and will be successful in work, Mr. West has shown that he will be able to rejoin

society once his sentence is over.

       His prospects for success demonstrate that a sentence over 180 months is

unnecessary and probably counter-productive. If he gets out after 15 years, Mr. West

will be able to rejoin his career, and hopefully be a stable contributor to his family and

community. After 20, 25, 30 years, that reentry will be less likely, and less successful.

       Mr. West’s conduct – both good and bad – should be viewed in the context of a

person who has overcome challenges, but also found success in his life. He can be a

contributing member of society, and the sentence should allow him to do so before it is

too late.

   II. U.S.S.G. § 2G2.2 Is Not Entitled to Normal Deference

       A technical application of the guidelines to his case yields an advisory range of

324-405 months-. PSR ¶ 121. But a more nuanced assessment recognizes that the

guidelines fail to differentiate between offenders with similar convictions. Relative to

most offenders who are sentenced under U.S.S.G. § 2G2.1, Mr. West merits a shorter

sentence.

       One reason the guidelines are a poor fit for this and other U.S.S.G. § 2G2.1 cases –

and thus advise a sentence that is greater than necessary to meet the sentencing goals of

18 U.S.C. § 3553(a) – is because they were not made from an empirical or experienced

process. United States v. Baird, 580 F. Supp. 2d 889, 894 (D. Neb. 2008). Rather, they

were created in response to statutory changes. The Seventh Circuit has signaled


                                             4
agreement that the Sentencing Commission did not employ empirical methods in

generating guidelines for sex offense guidelines. See United States v. Huffstatler, 571 F.3d

620, 623 (7th Cir. 2009)(discussing application of U.S.S.G. § 2G2.1). When the

Sentencing Commission promulgates guidelines in response to Congressional

directives, instead of using empirical data and expertise, the guidelines receive less

deference than normal. Baird, 580 F. Supp. at 895 (giving U.S.S.G. § 2G2.2 “less

deference than it would to empirically-grounded guidelines.”).

       Another reason is that the guidelines at U.S.S.G. § 2G2.1 do not differentiate

between Mr. West’s conduct, and anybody else who is convicted of child exploitation.

There is a relevant difference between Mr. West’s conduct, and someone who creates,

then disseminates, illicit photographs of toddlers. Neither is acceptable by any means,

but the conduct is not identical. The guidelines make little acknowledgement for that

difference, though. Mr. West submits that a 180-month sentence would sufficiently

reflect the severity of his conduct, while acknowledging that the guidelines cover too-

broad a swath of conduct.

       Federal sentencing courts have taken notice of U.S.S.G. § 2G2.1’s harshness, and

begun to act. In 2018, 455 federal offenders faced sentencing with § 2G2.1 as the

primary guideline. Of those offenders, 53% received a downward variance (excluding

those who received downward departures). See 2018 U.S. Sentencing Commission

Sourcebook, Table 32, available at

https://www.ussc.gov/sites/default/files/pdf/research-and-publications/annual-

reports-and-sourcebooks/2018/Table32.pdf, last accessed February 4, 2020. Mr. West,


                                             5
especially in light of the mitigating factors from his history and characteristics, should

be in the 53% who gets a downward variance.

   III. Mr. West’s Punishment is Far Beyond the Prison Sentence

       Mr. West will face a severe custodial sentence, but the primary punishment in this

case is the inability to return to any of his previous life. When he gets out, Mr. West is

rightfully afraid that his father (in ill health) will not be alive. His family, as discussed

above, has always been somewhat tenuous. The support he has now might not last for

15 years, much less longer. And while he hopes to re-establish a relationship with his

fiancée, step daughter, and daughter, there is no guarantee he will be able to do so once

out.

       Mr. West will be followed by this conviction forever. He will be unable to secure

many jobs, and will be unable to live in certain places. So he will face challenges as he

tries to rebuild his new life. If he begins it at age 60, or older, as the guidelines counsel,

his chances of success are severely diminished. If he can get out in 15 years, he will at

least have a shot at making a new life in the world.

   IV. Conclusion

       The sentencing guidelines in this case are more harsh than necessary to meet §

3553(a)’s goals. Under § 3553(a)(2)(A), a 180 month sentence will appropriately reflect

the severity of the crime, while allowing Mr. West a chance to get out in a reasonable

time. The severity of his conduct is brought home – and has been since the indictment –

by the 180 month minimum. It will provide just deterrence, and protect the public from

Mr. West going forward, satisfying §§ 3553(a)(2)(B-C). His strong work history and



                                              6
ability to reenter society should be put to use when he get out. The Court should impose

a 180 month sentence on Mr. West.

                                    Respectfully submitted,

 February 5, 2020                   DENNIS WEST, Defendant,

                                    THOMAS PATTON, Federal Public Defender

                                    By: s/ Johanes Maliza
                                    Johanes C. Maliza
                                    Office of the Federal Public Defender
                                    600 E. Adams St., Second Floor
                                    Springfield, IL 62701
                                    Telephone: 217-492-5070
                                    Facsimile:     217-492-5077
                                    E-mail:        johanes_maliza@fd.org




                                           7
                               CERTIFICATE OF SERVICE

       I hereby certify that on February 5, 2020, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system. Notice of this filing will be sent by

operation of the Court’s electronic filing system to all parties indicated on the electronic

filing receipt. Parties may access this filing through the Court’s system.


                                          s/ Johanes C. Maliza




                                             8
